
	

114 S936 IS: To amend the Ohio & Erie Canal National Heritage Canalway Act of 1996 to repeal the funding limitation.
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 936
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2015
			Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Ohio & Erie Canal National Heritage Canalway Act of 1996 to repeal the funding limitation.
	
	
 1.Ohio & Erie National Heritage CanalwaySection 810(a) of the Ohio & Erie National Heritage Canalway Act of 1996 (Public Law 104–333; 110 Stat. 4275; 122 Stat. 826) is amended by striking the second sentence.
